Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Mutual Beacon Fund Statement of Investments, September 30, 2011 (unaudited) (continued) Mutual Beacon Fund Statement of Investments, September 30, 2011 (unaudited) (continued) Mutual Beacon Fund Statement of Investments, September 30, 2011 (unaudited) (continued) At September 30, 2011, the Fund had the following futures contracts outstanding. See Note 3. Futures Contracts Mutual Beacon Fund Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BANT - Bank of America NA BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, NA SSBT - State Street Bank and Trust Co., NA Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank PCR - Pollution Control Revenue PIK - Payment-In-Kind Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. bContingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. 'Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30,2011, the aggregate value of these securities was $18,715,259, representing 1.14% of net assets. d See Note 5 regarding restricted securities. 'See Note 6 regarding holdings of 5% voting securities. fThe coupon rate shown represents the rate at period end. 9 Security was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from reg istration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2011, the aggregate value of these securities was $2,450,000, representing 0.15% of net assets. h Defaulted security or security for which income has been deemed uncollectible. iThe security is traded on a discount basis with no stated coupon rate. j Security or a portion of the security has been pledged as collateral for open futures and written options contracts. At September 30, 2011, the value of this security and/or cash pledged as collateral was $3,155,881, representing 0.19% of net assets. kAt September 30,2011, all repurchase agreements had been entered into on that date. ABBREVIATIONS Counterparty BANT - Bank of America NA BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HAND- Svenska Handelsbanken HSBC- HSBC Bank USA, NA SSBT - State Street Bank and Trust Co., NA Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio FHLB - Federal Home Loan Bank FRN - Floating Rate Note PC - Participation Certificate Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. tRounds to less than 0,1% of net assets, 'The principal amount is stated in U,S, dollars unless otherwise indicated, aNon-income producing, b See Note 6 regarding holdings of 5% voting securities, cSee Note 5 regarding restricted securities, dSecurity was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933, These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees, At September 30, 2011, the aggregate value of these securities was $10,232,831, representing 3,18% of net assets, 'Perpetual security with no stated maturity date, fThe security is traded on a discount basis with no stated coupon rate, 9Security or a portion of the security has been pledged as collateral for open future contracts, At September 30,2011, the value of this security was $83,984, representing 0,03% of net assets, hAt September 30,2011, all repurchase agreements had been entered into on that date, ABBREVIATIONS Counterparty BANT - Bank of America N.A. BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, N.A. SSBT - State Street Bank and Trust Co., N.A. Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank FRN - Floating Rate Note Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Mutual Global Discovery Fund Statement of Investments, September 30,2011 (unaudited) (continued) Mutual Global Discovery Fund Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BANT Bank of America NA BBU Barclays Bank PLC DBFX Deutsche Bank AG HAND Svenska Handelsbanken HSBC HSBC Bank USA, NA SSBT State Street Bank and Trust Co., NA Currency CHF - Swiss Franc EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt FHLB - Federal Home Loan Bank PC - Participation Certificate PIK - Payment-In-Kind Quarterly Statement ofInvestments I See Notes to Statements ofInvestments. Mutual Quest Fund Statement of Investments, September 30,2011 (unaudited) (continued) tRounds to less than 0.1% of net assets. 'The principal amount is stated in U.S. dollars unless otherwise indicated. a Non-income producing. bContingent distributions represent the right to receive additional distributions, if any, during the reorganization of the underlying company. Shares represent total underlying principal of debt securities. 'Security has been deemed illiquid because it may not be able to be sold within seven days. At September 30,2011, the aggregate value of these securities was $34,902,271, representing 0.76% of net assets. d See Note 5 regarding restricted securities. e At September 30, 2011, pursuant to the Fund's policies and the requirements of applicable securities law, the Fund may be restricted from trading this security for a limited or extended period of time due to ownership limits and/or potential possession of material non-public information. fSee Note 6 regarding holdings of 5% voting securities. 9 Security or a portion of the security has been pledged as collateral for securities sold short, open future and written options contracts. At September 30, 2011, the aggregate value of these securities and/or cash pledged was $200,189,644, representing 4.33% of net assets. h A portion or all of the security is held in connection with written option contracts open at period end. iSecurity was purchased pursuant to Rule 144A under the Securities Act of 1933 and may be sold in transactions exempt from registration only to qualified institutional buyers or in a public offering registered under the Securities Act of 1933. These securities have been deemed liquid under guidelines approved by the Trust's Board of Trustees. At September 30, 2011, the aggregate value of these securities was $126,806,398, representing 2.75% of net assets. iThe coupon rate shown represents the rate at period end. k Income may be received in additional securities and/or cash. IA portion or all of the security is on loan at September 30,2011. m A portion or all of the security purchased on a delayed delivery basis. n Defaulted security or security for which income has been deemed uncollectible. o Security is traded on a discount basis with no stated coupon rate. pAt September 30,2011, all repurchase agreements had been entered into on that date. qThe rate shown is the annualized seven-day yield at period end. Mutual Quest Fund Statement of Investments, September 30, 2011 (unaudited) (continued) ABBREVIATIONS Counterparty BANT - Bank of America NA BBU - Barclays Bank PLC DBFX - Deutsche Bank AG HAND - Svenska Handelsbanken HSBC - HSBC Bank USA, NA SSBT - State Street Bank and Trust Co., NA Currency EUR - Euro GBP - British Pound USD - United States Dollar Selected Portfolio ADR - American Depositary Receipt EDA - Economic Development Authority FHLB - Federal Home Loan Bank PIK - Payment-In-Kind Item 2. Controls and Procedures. (a) Evaluation of Disclosure Controls and Procedures . The Registrant maintains disclosure controls and procedures that are designed to ensure that information required to be disclosed in the Registrants filings under the Securities Exchange Act of 1934 and the Investment Company Act of 1940 is recorded, processed, summarized and reported within the periods specified in the rules and forms of the Securities and Exchange Commission. Such information is accumulated and communicated to the Registrants management, including its principal executive officer and principal financial officer, as appropriate, to allow timely decisions regarding required disclosure. The Registrants management, including the principal executive officer and the principal financial officer, recognizes that any set of controls and procedures, no matter how well designed and operated, can provide only reasonable assurance of achieving the desired control objectives. Within 90 days prior to the filing date of this Quarterly Schedule of Portfolio Holdings on Form N-Q, the Registrant had carried out an evaluation, under the supervision and with the participation of the Registrants management, including the Registrants principal executive officer and the Registrants principal financial officer, of the effectiveness of the design and operation of the Registrants disclosure controls and procedures. Based on such evaluation, the Registrants principal executive officer and principal financial officer concluded that the Registrants disclosure controls and procedures are effective. (b) Changes in Internal Controls . There have been no significant changes in the Registrants internal controls or in other factors that could significantly affect the internal controls subsequent to the date of their evaluation in connection with the preparation of this Quarterly Schedule of Portfolio Holdings on Form N-Q. Item 3. Exhibits. (a) Certification pursuant to Section 30a-2 under the Investment Company Act of 1940 of Laura F. Fergerson, Chief Executive Officer - Finance and Administration, and Matthew T. Hinkle, Chief Financial Officer and Chief Accounting Officer. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Franklin Mutual Series Funds By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By /s/ LAURA F. FERGERSON Laura F. Fergerson Chief Executive Officer – Finance and Administration Date November 25, 2011 By /s/ MATTHEW T. HINKLE Matthew T. Hinkle Chief Financial Officer and Chief Accounting Officer Date November 25, 2011
